I hereby certify that this instrument is a true and correct copy of
the original on file in my office. Attest: Sandy Opacich, Clerk
U.S. District Court, Northern District of Ohio
By: /s/Robert Pitts
Deputy Clerk

                                           UNITED STATES JUDICIAL PANEL
                                                        on
                                            MULTIDISTRICT LITIGATION


IN RE: SONIC CORP. CUSTOMER
DATA SECURITY BREACH LITIGATION                                                         MDL No. 2807


                                                          TRANSFER ORDER


       Before the Panel: Plaintiffs in the actions pending in MDL No. 2807 move under Panel Rule
7.1 to vacate our orders that conditionally transferred the actions listed on Schedule A to the
Northern District of Ohio for inclusion in MDL No. 2807. Plaintiffs in the actions listed on
Schedule A and common defendants Sonic Corp., Sonic Franchising, LLC, Sonic Industries LLC,
Sonic Industries Services Inc., Sonic Capital LLC, and Sonic Restaurants, Inc. (together, Sonic),
oppose the motions to vacate.

        After considering the argument of counsel, we find that these actions involve common
questions of fact with the actions transferred to MDL No. 2807, and that transfer under 28 U.S.C.
§ 1407 will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of the litigation. The actions listed on Schedule A, like the already-centralized actions, share
factual issues concerning an incident in which Sonic’s point-of-sale system was breached, allowing
computer hackers to gain access to up to 5 million individuals’ personally identifiable information.
See In re: Sonic Corp. Customer Data Sec. Breach Litig., 276 F. Supp. 3d 1382 (J.P.M.L. 2017).

        Plaintiffs in the actions pending in MDL No. 2807 bring claims on behalf of consumers
affected by the breach. Plaintiffs in the actions listed on Schedule A bring claims on behalf of
putative classes of financial institutions that issue or service payment cards and whose customers
made purchases from Sonic stores. Movants argue that (1) the financial institution actions are not
within the scope of the Panel’s initial transfer order; (2) these actions are unique because they were
filed over a year after the consumer actions and on behalf of a different class; (3) no efficiencies will
be gained by including them in the MDL because the consumer actions are significantly more
advanced; and (4) the Western District of Oklahoma, where Sonic is headquartered, is a more
appropriate forum for the financial institution actions.

        The financial institution actions unquestionably arise from the same 2017 data breach at issue
in the consumer actions. That only consumer actions were pending when the Panel granted
centralization does not preclude including financial institution actions in the MDL at this time.
Indeed, the Panel often includes actions brought on behalf of financial institutions in data breach
MDLs. See In re: The Home Depot, Inc., Customer Data Sec. Breach Litig., 65 F. Supp. 3d 1398,
1399 (J.P.M.L. 2014) (“All the actions, whether brought by consumers or by financial institutions,
arise from a common factual core . . . .”). Both the consumer and financial institution actions “will
share common discovery and pretrial practice, even if certain claims or defenses are not identical.”
Id.
                                                   -2-


         It is true that these actions are in quite different procedural postures. The consumer actions
are on the cusp of settlement with a final fairness hearing scheduled for July 2019, while the
financial institution actions are in their nascent stages. But all parties to the financial institution
actions support transfer. And including these actions would create efficiencies by allowing for easy
access to common discovery and placing the actions before a judge who is very familiar with the
facts and issues in this litigation. It is unlikely that the financial institution plaintiffs’ presence in
MDL No. 2807 will disrupt or delay the consumer class settlement. They are not members of the
putative settlement class, and the transferee judge can place their actions on a separate litigation
track, if he chooses. See id. at 1400 (“The transferee court may employ any number of pretrial
techniques—such as establishing separate discovery and motion tracks—to manage this litigation
efficiently.”). The Western District of Oklahoma is the location of Sonic’s headquarters, but no
party to the financial institution actions has sought centralization there. Moreover, inclusion of the
actions in the already-established MDL is the most efficient path for these actions.

       IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of Ohio and, with the consent of that court, assigned to the Honorable James S.
Gwin for inclusion in the coordinated or consolidated pretrial proceedings.



                                        PANEL ON MULTIDISTRICT LITIGATION




                                                            Sarah S. Vance
                                                                Chair

                                        Lewis A. Kaplan                      Ellen Segal Huvelle
                                        R. David Proctor                     Catherine D. Perry
                                        Karen K. Caldwell                    Nathaniel M. Gorton
IN RE: SONIC CORP. CUSTOMER
DATA SECURITY BREACH LITIGATION                            MDL No. 2807


                                  SCHEDULE A


          Eastern District of Arkansas

    ALCOA COMMUNITY FEDERAL CREDIT UNION v. SONIC CORPORATION,
         ET AL., C.A. No. 4:18-00770

          Western District of Oklahoma

    AMERICAN AIRLINES FEDERAL CREDIT UNION v. SONIC CORP., ET AL.,
         C.A. No. 5:19-00208
